Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for domestic priority of the following applications:
No.	Status	US Serial No.	Filling Date	US Patent Issued
1	CON	17/243805	4/29/2021	11,269,209
2	CON	16/108329	8/22/2018	(Abandoned)

Claims 1-20 are pending.
Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The following pertinent features of the claimed invention must be shown or the feature(s) canceled from the claim(s).
In Claim 1 - the underlined features “the portion of the first substrate and the portion of the fourth substrate each comprises a grinded portion” must be shown (i.e., with a numerical reference) or the feature(s) canceled from the claim(s). 
The objection to the drawings will not be held in abeyance. Applicant is cautioned that no new matter should be introduced. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.



Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” 
In independent claim 1 – the limiting term “the portion of the first substrate and the portion of the fourth substrate each comprises a grinded portion” cannot be ascertained by a person versed in the art. The limitation implies there are some manufacturing processes involved in some portions of the first substrate and the fourth substrate. However Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) is capable of making and using it.

Claim Objections
Claim 1 is objected to because of the following reasons.
In claim 1 – the claimed limitation the limiting term “the portion of the first substrate and the portion of the fourth substrate each comprises a grinded portion” was not disclosed clearly in the specification. Inconsistency with the specification disclosure may make an otherwise definite claim take on an unreasonable degree of uncertainty.
Appropriate correction is required.
The meaning of every term used in any of the claims should be apparent with clear disclosure, to communicate its import to the general public; and should be consistently identified in the descriptive specification by reference to the drawings, designating the part or parts therein to which the term applies. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 6-8, 11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng CN 104090405 in view of Shin US 2016/0174332.
Claim 1:  Zheng discloses an electronic device, comprising:
(Fig. 4) a first electronic device unit comprising a first substrate 11 and a second substrate 12 disposed opposite to the first substrate 11, 
wherein a portion of the first substrate 11 protrudes outward a boundary of the second substrate 12 in a first protruding direction (rightward, X-direction) perpendicular to a normal direction (Y-direction) of the first substrate; and 
a second electronic device unit connected to the first electronic device unit and comprising a third substrate 22 and a fourth substrate 21 disposed opposite to the third substrate 22, 
wherein a portion of the fourth substrate 21 protrudes outward a boundary of the third substrate 22 in a second protruding direction (leftward, X-direction) perpendicular to a normal direction (Y-direction) of the third substrate, 
except
wherein the portion of the first substrate and the portion of the fourth substrate each comprises a grinded portion.
However Shin teaches
(Fig. 2) the portion of the first substrate and the portion of the fourth substrate each comprises a grinded portion 1SS (first inclined surface 1SS, i.e., “grinded” surface, and the bottom surface BS of the upper substrate 250 form an obtuse angle) [0060] – [Note: Figs. 2-6 show various configurations of inclined portion 1SS/2SS].
It would have been obvious to one of ordinary skill in the art to modify Zheng's invention with Shin's structure in order to provide improved reliability and productivity of the display device, as taught by Shin [Abstract];

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim 11:  Zheng discloses an electronic device, comprising:
(Fig. 4) a first electronic device unit comprising a first substrate 11 and a second substrate 12 disposed opposite to the first substrate 11, 
wherein a portion of the first substrate 11 protrudes outward a boundary of the second substrate 12 in a first protruding direction (rightward, X-direction) perpendicular to a normal direction (Y-direction) of the first substrate; and 
a second electronic device unit connected to the first electronic device unit and comprising a third substrate 22 and a fourth substrate 21 disposed opposite to the third substrate 22, 
wherein a portion of the fourth substrate 21 protrudes outward a boundary of the third substrate 22 in a second protruding direction (leftward, X-direction) perpendicular to a normal direction (Y-direction) of the third substrate, 
except
wherein the portion of the first substrate and the portion of the fourth substrate each comprises a tapered shape.
However Shin teaches
(Fig. 2) the portion of the first substrate and the portion of the fourth substrate each comprises a tapered shape 1SS (first inclined surface 1SS, i.e., “tapered” surface, and the bottom surface BS of the upper substrate 250 form an obtuse angle) [0060] – [Note: Figs. 2-6 show various configurations of tapered portion 1SS/2SS].
It would have been obvious to one of ordinary skill in the art to modify Zheng's invention with Shin's structure in order to provide improved reliability and productivity of the display device, as taught by Shin [Abstract];

Claim 6-8, 16-18:  Zheng discloses
Claims 6, 16: a liquid-crystal layer disposed between the first substrate and the second substrate [0017]
Claims 7, 17: another liquid-crystal layer disposed between the third substrate and the fourth substrate [0017].
Claims 8, 18: (Fig. 2) a portion of the second electronic device unit (substrate 21) is disposed on a portion of the first electronic device unit (substrate 11)
It would have been obvious to one of ordinary skill in the art to modify Zheng's invention with Shin's structure in order to provide improved reliability and productivity of the display device, as taught by Shin [Abstract];

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng CN 104090405, Shin US 2016/0174332 as applied to claims 1, 11 above and further in view of Casu et al. US 2014/0302282.
Claims 2, 12:
Shin teaches
(Fig. 2) the first substrate comprises a first side surface having a grinded portion TS-1SS/1SS and an ungrinded portion TS [0060] – [Note: Figs. 2-6 show various configurations of portion 1SS/2SS]
Casu et al. teach
(Fig. 1) a surface roughness of the grinded portion is different from a surface roughness of the ungrinded portion (the inner layer has a certain roughness in a region of the surface to an outer layer due to a coating processes) [Abstract] [0016]
It would have been obvious to one of ordinary skill in the art to modify Zheng's invention with Shin's structure in order to provide improved reliability and productivity of the display device, as taught by Shin [Abstract];

Claims 3, 13:
Shin teaches
(Fig. 2) wherein the first side surface 1SS extends along a boundary (TS-1SS) of a top surface TS of the first substrate 250 and a boundary of a bottom surface BS of the first substrate 250, and the first side surface 1SS is not parallel to the top surface TS and the bottom surface BS, and wherein the first side surface 1SS extends along a first direction (Z-direction) perpendicular to the first protruding direction (Y-direction).
It would have been obvious to one of ordinary skill in the art to modify Zheng's invention with Shin's structure in order to provide improved reliability and productivity of the display device, as taught by Shin [Abstract];

Claims 4, 14:
Shin teaches
(Fig. 2) the fourth substrate comprises a second side surface having a grinded portion TS-1SS/1SS and an ungrinded portion TS [0060] – [Note: Figs. 2-6 show various configurations of portion 1SS/2SS]
Casu et al. teach
(Fig. 1) a surface roughness of the grinded portion is different from a surface roughness of the ungrinded portion (the inner layer has a certain roughness in a region of the surface to an outer layer due to a coating processes) [Abstract] [0016]
It would have been obvious to one of ordinary skill in the art to modify Zheng's invention with Shin's structure in order to provide improved reliability and productivity of the display device, as taught by Shin [Abstract], and with Casu's structure in order to provide improved reliability and productivity of the display device, as taught by Casu [Abstract];

Claims 5, 15:
Shin teaches
(Fig. 2) wherein the second side surface 1SS extends along a boundary (TS-1SS) of a top surface TS of the fourth substrate 250 and a boundary of a bottom surface BS of the fourth substrate 250, and the second side surface ISS is not parallel to the top surface TS and the bottom surface BS, and wherein the second surface 1SS extends along a first direction (Z-direction) perpendicular to the second protruding direction (Y-direction).
It would have been obvious to one of ordinary skill in the art to modify Zheng's invention with Shin's structure in order to provide improved reliability and productivity of the display device, as taught by Shin [Abstract],

Claims 9, 10, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng CN 104090405, Shin US 2016/0174332 as applied to claims 1, 11 above and further in view of Wang CN 106020757.
Claims 9, 10, 19, 20:
Wang teaches
Claims 9, 19: (Fig. 2) (a screen splicing display method) the first electronic device unit and the second electronic device unit are different types of electronic devices (the first electronic device is a flat tablet computer, the second electronic device is a smart phone, or other different type of electronic device) [0112]
Claims 10, 20: (Fig. 2) (a screen splicing display method) the first electronic device unit and the second electronic device unit are a same type of electronic devices (the second electronic device specifically is the same type of electronic device as the first electronic device, both are are smart phones or tablet computers) [0112]
It would have been obvious to one of ordinary skill in the art to modify Zheng's invention with Wang's structure in order to provide improved reliability and productivity of the display device, as taught by Wang [Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871